Order entered May 19, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00325-CV

                          TEODORA RIVAS CARRION, Appellant

                                                V.

                              GILBERTO CARRION, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-18880

                                            ORDER
       Before the Court is appellant’s May 16, 2014 pro se motion to extend time to file notice

of appeal. The motion is written in both English and Spanish and appears to ask not only for an

extension of time to file the notice of appeal but also help with the appeal, which we construe as

a request for appointment of counsel. Our records reflect the trial court’s judgment was signed

February 17, 2014, and the notice of appeal was filed March 13, 2014. Our records also reflect

appellant has been found entitled to proceed as indigent.

       Based on our records, we DENY the extension motion as moot because the notice of

appeal was filed within thirty days of the date the judgment was signed and is timely. See TEX.

R. APP. P. 26.1. We also DENY the request for help with the appeal because the Court does not

appoint counsel and appellant’s docketing statement reflects she has authorized the State Bar of
Texas Appellate Section Pro Bono Committee and local bar association to contact her trial

counsel of record if necessary regarding the appeal as part of the Committee’s and bar

association’s screening of this case for inclusion in the Pro Bono Program.



                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE